Title: James Madison to Thomas Jefferson, 23 July 1809
From: Madison, James
To: Jefferson, Thomas


          Dear Sir  Montpellier July 23. 1809
            On my arrival at O. C. House on thursday I found your favor of the 12th inst: with the document expected, & the letters from Short & Warden enclosed. The two last whole are now returned. No copy of the document was in the Office of State, as you suppose must have been the case. This was owing to the letter being written by your own hand  at Monticello, and being sent on to Mr S. without being opened at Washington. Mr Shorts idea of leaving commerce to shift for itself, is not as new as he seems to think; and is liable to greater objections; in the case stated at least. A decisive objection wd have been that it the expedient would have given all the trade wanted to the power commanding the sea, whilst this would have cut off the commerce with its enemy; & thus have found an an adequate motive to keep in force its obnoxious orders, as answering all its purposes. It was to be considered also as a further objection, that such an expedient would have involved our ignorant & credulous mariners, in the penalties incurred by the mercantile adventurers, without the indemnifying advantages which the latter would secure to themselves. It may be added that so  the formal an abandonment of the national rights, would not have borne an honorable appearance; tho’ the discredit would have been mitigated by examples of powerful nations, & still more by the peculiarities of the actual state of the world.
          I have not recd a line from any quarter, nor even a Newspaper since I left Washington. I can say nothing therefore on the score of news. I was detained at Washington some days, by an unwillingness to leave it at the Moment Daschkoff was to be expected. Altho’ not more than titularly even a Chargè, he brought a letter of Credence from the Emperor himself. His conversation was in the spirit of this evidence of the respect & good will of his Sovereign towards the U.S. Adams has accepted his appt and will embark as soon as practicable. Daschkoff was extremely anxious for an interview with him before his departure; and had proposed one at N.Y. if consistent with Mr A’s arrangements.
          It is a part of our plan to pay our respects to Monticello; but we can say nothing as yet of the time. It will afford us much gratification to welcome you here, & with all of your family, that can accompany you.
          Be assured of my most Affectionate respects James Madison
        